Smith, J.
This case has been tried three times, each trial resulting in a verdict for the plaintiff. Two of the verdicts were set aside by the court below on motion for a new trial, but the last motion for a new trial was overruled, and the defendant excepted and brought the case to this court for review. The grounds of the amended motion for a new trial amount to no more than an elaboration of the general grounds; and there being some evidence from which the jury could infer negligence on the part of the defendant railroad company, and whether the consequences of that negligence could have been avoided by the exercise of ordinary care on the part of the plaintiff being an issue of fact for their determination, and the trial judge having approved the verdict returned, this court is without power to interfere.

<Judgment affirmed on main bill of exceptions; cross-bill dismissed.


Jenkins, P. J., and Stephens, J., concur.